    Case 4:16-cv-01670 Document 382 Filed on 03/31/21 in TXSD Page 1 of 9




            IN THE UNIT ED STATES DIST RICT COURT
            FOR THE SOUTHER N DISTRIC T OF TEXAS
                     HOUST ON DIVI SION

    DHI GROUP, INC. F/K/A DICE
    HOLDINGS, INC. AND
    RIGZONE.COM, INC.,

                      Plaintiffs,
       v.                                   Civil Action No. 16-1670
    DAVID W. KENT, JR., SINGLE
    INTEGRATED OPERATIONS
    PORTAL, INC. D/B/A OILPRO
    AND OILPRO.COM, ET AL.,
                   Defendants.



  PLAINTIFFS’ RESPONSE TO DAVID KENT’S APPLICATION FOR
                   RESTITUTION OFFSET

     In his Motion for Judgment and Application for Restitution Offset,

David Kent argues “the damages awards are less than $3,292,800.00 in

restitution that Kent has already paid.” (ECF. 381 at 2). Mr. Kent apparently

forgot to mention two stubborn facts. First, David Kent paid restitution to

DHI, not Rigzone. Second, David Kent paid restitution for damages DHI

sustained as a result of David Kent’s violation of the Computer Fraud and

Abuse Act, not for the damages DHI suffered as a result of David Kent’s

Misappropriation of Confidential Information. For these reasons and the
    Case 4:16-cv-01670 Document 382 Filed on 03/31/21 in TXSD Page 2 of 9




others set out below, the Court should deny Defendant’s Application for

Restitution Offset.

   1. Plaintiffs Have Always Agreed David Kent Might Be Entitled To An
      Offset Depending On The Jury’s Award.

      David Kent claims “Plaintiffs have repeatedly acknowledged,

consistent with applicable law and comments by Magistrate Judge Johnson

earlier in this case, that the restitution payment must be offset against any

award of TUTSA damages to avoid a double recovery.” (ECF 381 at 2). That

is not accurate. Instead, Plaintiffs have consistently acknowledged the

possibility that David Kent might be entitled to an offset depending on the

jury’s findings. For instance, during trial, Plaintiffs counsel explained “It’s

undisputed that after the jury decides what the damages are in this case, this

Court will reduce that award to the extent that the law deems the award to

overlap. There is zero chance of double recovery. This Court ensures it.”

(11/13 Trial Tr. at 86:9-13) (emphasis added). This is consistent with the

Court’s instruction to the jury regarding double recovery:

      You have heard some discussion of criminal restitution being
      paid in this case. The Court will make a determination after a
      damages finding, if any, how the payment of criminal restitution
      may reduce any award of damages. Accordingly, there is no risk that
      Plaintiffs will recover for the same injury twice. You are instructed



                                       2
    Case 4:16-cv-01670 Document 382 Filed on 03/31/21 in TXSD Page 3 of 9




      not to consider the payment of criminal restitution when
      evaluating any questions related to damages.

(Jury Charge at 8) (Emphasis Added). Mr. Kent nevertheless suggests

Plaintiffs stipulated that Kent was entitled to a settlement credit even as to

Rigzone. Plaintiffs did no such thing, and Defendants have never thought

otherwise. On November 10, 2020, Kent Rutter emailed Plaintiffs’ counsel

and asked, “would you let me know whether you agree that all claims,

except RICO, are subject to the setoff for restitution?” (November 10, 2020

Email Exchange Between Kent Rutter to Walter Lynch, attached as Ex. 1)

Walter Lynch responded, “[w]e do not agree that all claims except RICO are

subject to the setoff for restitution. Mr. Kent will be entitled to a settlement

credit to the extent the damages overlap. However, we cannot tell you to what

extent that may be until we see what damages the jury awards, if any.” (Id.)

(emphasis added).

      If that were not clear enough, Jay Munisteri followed up on Mr.

Rutter’s email, stating “did you email Kent Rutter last night to confirm that

the only ’offset complicating factor‘ to which you were referring was the

RICO claim.” (November 11, 2020 Email from Jay Munisteri to Walter Lynch,

attached as Ex. 2). In response, Plaintiffs’ counsel stated “My response to Mr.



                                       3
    Case 4:16-cv-01670 Document 382 Filed on 03/31/21 in TXSD Page 4 of 9




Rutter last night speaks for itself.” (Id.) So do these emails: Plaintiffs have

always acknowledged Kent might be entitled to an offset depending on the

nature of the jury’s award. But Plaintiffs have never stipulated that David Kent

would be entitled to pay Rigzone less based on restitution payments he

made to an entirely different company.

   2. David Kent Never Paid Rigzone Any Restitution

      Defendants very stridently argued—over Plaintiffs’ objection—that

Rigzone and only Rigzone could own a trade secret in Rigzone’s Resume

Database. Defendants even filed a trial brief on this issue called “Defendants’

Trial Brief on Ownership of Resume Database.” (ECF 365). In it, Defendants

claimed “the database was owned solely by Rigzone” and claimed “the

entity that owned the résumé database has always been Rigzone, not DHI.”

(Id. at 2). Kent argued this “precludes DHI from recovering under any theory

for the alleged misappropriation of the résumés or résumé database.” (Id. at

3). Kent made the same argument in its Motion for Judgment as a Matter of

Law: “If not barred for the reasons above, the claims based on

misappropriation of the résumés—the TUTSA, misappropriation, and

fiduciary-duty claims—may be brought only by Rigzone, not DHI.” (ECF

360 at 17).

                                       4
    Case 4:16-cv-01670 Document 382 Filed on 03/31/21 in TXSD Page 5 of 9




      Consistent with the above argument, Defendants demanded—over

Plaintiffs’ strenuous objections—that the jury only be permitted to evaluate

Rigzone’s trade secrets claim. The Court overruled Plaintiffs’ objections and

adopted Defendants’ proposed question regarding trade secrets. (See Email

Chain With Ms. Alexander Related to Plaintiffs’ Request for Clarification

Regarding Trade Secrets Question, attached as Ex. 3).

      Defendants evidently saw some strategic advantage in forcing

Rigzone to prove its trade secret claim by itself. That decision, however,

backfired. The jury found that David Kent misappropriated Rigzone’s trade

secret and awarded Rigzone more than $3 million in damages. This proved a

costly mistake, as the jury’s award of damages to Rigzone is not subject to

any offset or settlement credit because David Kent did not pay Rigzone a

single penny of restitution. Instead, he paid restitution to his victim, “DHI

Group, Inc.,” not Rigzone.com, Inc.:




                                       5
    Case 4:16-cv-01670 Document 382 Filed on 03/31/21 in TXSD Page 6 of 9




See Judgment in a Criminal Case in United States of America v. David W. Kent,

attached as Ex. 1 to Plaintiffs’ Proposed Final Judgment.

      Defendants have provided no support for their position that criminal

restitution paid to a particular victim can offset civil damages awarded to a

different party, because there is none. Moreover, a “defendant seeking a

settlement credit under the one-satisfaction rule has the burden to prove its

right to such a credit.” Sky View at Las Palmas, LLC v. Mendez, 555 S.W.3d 101,



                                      6
    Case 4:16-cv-01670 Document 382 Filed on 03/31/21 in TXSD Page 7 of 9




107 (Tex. 2018). Here, in addition to other reasons, since the restitution was

paid to DHI Group, Inc., Kent cannot prove any right to any offset or

settlement credit as to Rigzone.com, Inc.’s damages.

    3. Kent Has Not Established He Is Entitled To An Offset Against
       Damages Awarded To DHI Based on Kent’s Misappropriation Of
       DHI’s Confidential Information.

      David Kent has also not established that he is entitled to an offset

against the roughly $2.5 million the jury awarded DHI for Misappropriation

of Confidential Information. 1 David Kent was ordered to pay restitution to

“DHI Group, Inc.” based on Kent’s admitted violation of the Computer

Fraud and Abuse Act. This fact is reflected in the Criminal Judgment issued

in David Kent’s Criminal Case. And, if this were not clear enough, Kent’s

own lawyer told the jury David Kent paid “a substantial amount of

restitution to this company [DHI]” because he “accessed computers.”



1 Kent argues that DHI Group, Inc.’s misappropriation of confidential information claim
is preempted by TUTSA. However, the jury was not presented with a question regarding
DHI Group, Inc.’s possible ownership interest in the trade secret, so DHI Group, Inc.’s
misappropriation of confidential information claim cannot be preempted. Furthermore,
because DHI Group, Inc.’s misappropriation of confidential information claim
encompassed more than the misappropriation of Rigzone’s resume database—including
the misappropriation of additional confidential information such as Rigzone’s Google
Analytics data and customer contract information to name two—DHI Group, Inc.’s
misappropriation of confidential information claim survives as something more than a
claim for misappropriation of the confidential information that is the Rigzone resume
database.

                                          7
    Case 4:16-cv-01670 Document 382 Filed on 03/31/21 in TXSD Page 8 of 9




(March 15, 2021 Tr. at 33:23-25). Kent did not and has never claimed his

restitution related to his misappropriation of confidential information.

      Though the jury was asked whether David Kent violated the

Computer Fraud and Abuse Act—which is the basis of Kent’s restitution

payment to DHI—it did not find any liability as to that claim, so did not

award DHI any damages for that cause of action. Instead, it awarded DHI

roughly $2.5 million based on its finding that Kent misappropriated DHI’s

confidential information. Kent’s own lawyer effectively conceded that those

damages do not overlap during his summation. Specifically, Jay Munisteri

argued that “the Computer Fraud and Abuse Act is absolutely something

[David Kent] violated, but the rest of this is just an effort to seek money from

people when there was no loss.” (March 25, 2021 Tr. at 131:21-23). The jury

disagreed, and Mr. Munisteri’s own arguments establish the damages do not

overlap. Accordingly, Plaintiffs are not entitled to any offset.




                                       8
    Case 4:16-cv-01670 Document 382 Filed on 03/31/21 in TXSD Page 9 of 9




                                  Respectfully Submitted,

                                  JORDAN, LYNCH & CANCIENNE PLLC

                                  By: /s/ Walter Lynch
                                   Walter Lynch
                                   State Bar No. 24046330
                                   Federal ID No. 965265
                                   Amir Halevy
                                   State Bar No. 24065356
                                   Federal ID No. 1259956
                                   Joseph (“Jeb”) W. Golinkin II
                                   State Bar No. 24087596
                                   Federal ID No. 2515657
                                   1980 Post Oak Blvd., Ste. 2300
                                   Houston, Texas 77056
                                   713-955-4020 (Telephone)
                                   wlynch@jlcfirm.com
                                   ahalevy@jlcfirm.com
                                   jgolinkin@jlcfirm.com




                              Certificate of Service
I certify that on March 31, 2021, I electronically filed the foregoing with the
Clerk of court using the CM/ECF system, which will send notification of this
filing to all counsel of record in this case.

                                                /s/ Jeb Golinkin
                                                Joseph W. Golinkin II




                                      9
